Citation Nr: 1825904	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-25 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial increased rating for coronary artery disease (CAD), rated 10 percent disabling prior to August 2, 2011, and 30 percent thereafter. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.

These matters came to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for CAD, assigning a 10 percent disability rating, effective April 11, 2003.  In a February 2015 rating decision, a 30 percent disability rating was assigned, effective August 2, 2011.  

The Veteran testified at a Board hearing in September 2015; the transcript is of record.

In December 2015, the Board took jurisdiction of the issue of entitlement to a TDIU, and, remanded both issues for further development.  


FINDINGS OF FACT

1.  For the period prior to June 16, 2011, the Veteran's CAD was not manifested by a workload of less than 7 metabolic equivalents which resulted in dyspnea, fatigue, angina, dizziness, or syncope; and there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

2.  For the period from June 16, 2011, the Veteran's CAD has not been shown to be manifested by chronic congestive heart failure; nor manifested by a workload of less than 5 metabolic equivalents which resulted in dyspnea, fatigue, angina, dizziness, or syncope; nor left ventricular dysfunction with an ejection fraction of between 30 to 50 percent.

3.  The Veteran's service-connected disabilities have not been shown to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  For the period prior to June 16, 2011, the criteria for a schedular rating in excess of 10 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7006 (2017).  

2.  For the period from June 16, 2011, the criteria for a schedular rating of 30 percent, but no higher, for CAD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7006 (2017).  

3.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

No further notice is required regarding the downstream issue of a higher initial rating for CAD as the ratings stem from the grant of service connection, and no prejudice has been alleged.  No prejudice has been alleged with regard to the TDIU claim.  Regarding the duty to assist, the evidence of record contains VA and private treatment records and lay statements and testimony from the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the increased rating claims.  The Veteran was afforded VA examinations with regard to the issues which will be discussed in detail below.  As such, the Board will proceed to the merits.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, VA and private treatment records, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under Diagnostic Code 7005, a 100 percent rating is warranted for documented CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent; a 
60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; a 30 percent rating is warranted for workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; 
a 10 percent rating is warranted for workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

Based on review of the entire evidence of record, the Board finds that a disability rating in excess of 10 percent for CAD for the period prior to August 2, 2011, and a disability rating in excess of 30 percent from August 2, 2011 are not warranted.

Initially, the Board notes that none of the treatment records nor VA examination reports reflect chronic congestive heart failure.  

With regard to the period prior to August 2, 2011, an October 2000 Exercise Stress Myocardial Perfusion Scan report reflects that the Veteran was exercised using Bruce protocol for 13 minutes and 30 seconds and achieved maximum work load of 16.2 METs.  01/07/2011 Medical Treatment Record-Non-Government Facility at 76.  A September 2008 myocardial perfusion scan reflects a calculated left ventricular ejection fraction of 64% with normal resting wall motion.  Id. at 29.  An October 2008 treatment record reflects that he should take an aspirin everyday.  Id. at 18.  A November 2008 treatment record reflects the Veteran's report that he exercised actively without any recurrent discomfort or breathlessness.  He has had no palpitations, lightheadedness, or syncope.  He has had no transient ischemic attacks or claudication.  Id. at 50.  The examiner noted that a nuclear stress test showed no significant ECG changes.  Nuclear images reported ejection fraction of 64 percent with nonreversible apical defect.  Id. at 51.

A December 2010 VA examination reflects that in 2000 he was able to achieve 16 METs after 13 minutes of exercise.  It was noted that he complained of chest pains that may last from minutes to an entire day.  The examiner noted that his last stress test had not shown any further problems.  His medications include Metoprolol, Nexium, ASA, Quinapril, and Simcor.  

A June 2011 VA treatment record reflects complaints of chest pain related to eating, which felt similar to his angina he had in 2000.  Thus, an exercise stress echo was ordered.  A cardiac examination was normal.  05/14/2013 CAPRI at 1-5.  The August 2, 2011 exercise stress echo with resting showed normal left ventricular systolic function with basal inferior and inferolateral hypokinesis; mild concentric left ventricular hypertrophy with grade 2 diastolic dysfunction; mild biatrial enlargement; mild mitral regurgitation; mild tricuspid regurgitation; evidence of borderline pulmonary hypertension.  The exercise stress test showed good functional capacity achieving 10 METs.  Target heart rate reached with peak heart rate 137 bpm (87% predicted maximum) with no symptoms of chest discomfort.  Exercise was limited by back pain.  Baseline ECG was normal sinus with no significant ST changes with exercise.  There were frequent PVC's with exercise.  Baseline echo showed normal function and basal inferior and inferolateral hypokinesis.  There was no exercise induced wall motion abnormalities.  It was a negative study for inducible ischemia.  Id. at 12.  

The 30 percent rating was assigned, effective August 2, 2011, based on the exercise stress echo showing cardiac hypertrophy.  The Board has determined that the rating should be assigned effective June 16, 2011, as this constitutes the date the Veteran sought treatment complaining of chest pain.  

For the period prior to June 16, 2011, none of the examination reports or treatment records reflect evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  While the only treatment record reflecting METs testing was in 2000, it was measured at 13, far in excess of the 7-10 METs workload contemplated by a 10 percent rating.  Likewise, the December 2010 VA examiner commented that his last stress test had not shown any further problems.  The 10 percent rating in effect for the period prior to June 16, 2011, contemplates the symptomatology associated with his CAD, to include the fact he takes continuous medication - aspirin - for control.  

An August 2014 nuclear stress test showed excellent functional capacity as he was able to attain 10.2 METs on a Bruce protocol stress test.  Expected functional capacity for a patient of his age was 8.5 +/- MET.  The ECG portion was negative for ischemic findings.  There were frequent PVCs and a pattern of bigeminy noted during the stress portion of the test.  There was no evidence of exercise induced ischemia or prior infarct.  Gated stress imagining revealed low normal range left ventricular function with a normal sized left ventricle.  See 02/17/2016 C&P Exam at 2.  

In February 2016, the Veteran underwent a VA examination.  He reported ongoing, significant dyspnea.  He reported that prior to retiring he would go on multiple walks daily; now, he was significantly winded after activities such as mowing the lawn, shoveling snow or walking (estimated less than one block) unless he walks very slowly.  It took him approximately ten minutes of rest to recover; the pain was occasionally accompanied by right substernal heaviness, similar to the symptoms he was having prior to his last stress test.  

The examiner noted that the August 2011 echocardiogram showed LVEF of 55-60 percent with abnormal wall motion - basal inferolateral, inferior wall segments with mild hypokinesis, and abnormal wall thickness - mild LVH.  The February 2016 examiner conducted a METs test which showed >3-5 METs with dyspnea and fatigue.  The examiner indicated, however, that due solely to the cardiac condition his METs level was >7-10.  The examiner referenced a nuclear stress test in August 2014, reflecting 10.2 METs (higher than expected for sex and age) and which was negative for ischemia.  He continued to have poorly-defined dyspnea with exertion.  Given that this dyspnea was present at the time of his normal nuclear stress test in August 2014 it does not likely represent angina nor is it likely related to his CAD.  For this reason, his stress test of 10.2 METs without ischemia is more representative of his cardiac function.  The examiner noted that the Veteran has documented CAD diagnosed in 2000, at which time he had atypical chest pain and underwent cardiac cath and angioplasty of the LAD.  He has subsequent, persistent hypokinesis of the inferolateral and inferior basal portions of the heart, suggesting some permanent damage.  More recently he has had dyspnea but a normal nuclear stress test.  Based on the information available to me it is my opinion that the dyspnea with exertion does not represent a cardiac symptom and more specifically, does not represent angina.  Of note, the mild concentric LVH noted on echocardiogram is caused by his hypertension, not his CAD, as there was no ventricular dilatation which is what needs to be seen with CAD induced LVH.  This is mild and not causing any symptoms or affecting his METs or EF.

For the period from June 16, 2011, a disability rating in excess of 30 percent is not warranted.  As detailed above, while the Veteran's workload of METs was between 3-5, the examiner explained that his workload of METs was between 7-10 in consideration of his CAD.  Specifically, the examiner explained that his stress test of 10.2 METs without ischemia is more representative of his cardiac function.  Likewise, an ejection fraction of between 55 to 60 percent has been shown during this period contemplated by the appeal.  A 60 percent rating would be warranted per Diagnostic Code 7005 with an ejection fraction of 30 to 50 percent.  The evidence, as noted above, weighs against such a finding.  The 30 percent rating per Diagnostic Code 7005 compensates him for his symptomatology associated with his coronary artery disease and any resulting functional limitations for the period from June 16, 2011.

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The Board notes that the Veteran's service-connected disabilities fail to meet the percentage standards set forth in § 4.16(a).  Specifically, service connection is in effect for posttraumatic stress disorder (PTSD) (30%); CAD (10% prior to 06/16/2011; 30% from 08/02/2011); tinnitus (10%); hypertension (0%); and, healed fracture of first metacarpal with residuals of limited motion of thumb and arthritis of carpometacarpal joint (0%).  His combined rating is 60 percent and the requirements under 38 C.F.R. § 4.16(a) have not been met.

VA's policy is to award TDIU in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded.  38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, but it can review the record and determine whether an appropriate case is to be referred to the Director of the VA Compensation Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001); see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) ("On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance.").

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, the Veteran's non-service-connected disabilities and his advancing age are not for consideration.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the Board must determine if there are circumstances, apart from non-service-connected disabilities, that place this Veteran in a different position than other veterans.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran testified that he worked as a superintendent of a juvenile detention home.  09/03/2015 Hearing Testimony at 7.  He asserts that he retired in October 31, 2008 as he could not carry his own weight with regard to caring for the juveniles due to his CAD.  Id. at 7-8.  A January 2011 VA mental examination reflects the Veteran's report that he worked at a juvenile detention home for 36.5 years, starting off as a detention officer and excelled to working as the head of the facility from 1996 to 2008 until he retired.  He asserted that he retired due to the buyout he received that "enough was enough of a high intense job."  He reported that he did not receive any formal disciplinary action at work but was written up for ripping a schedule off the wall; and, engaged in physical altercations with co-workers which did not result in any disciplinary action.  The examiner commented that the Veteran has experienced mild to moderate symptoms of PTSD; however, he was still able to function socially and occupationally as evidence by his 36 year marriage and his ability to maintain and excel in his place of employment for 36.5 years.  01/20/2011 VA Examination.

An August 2013 VA examination pertaining to the thumb reflects that the Veteran is retired and volunteers on the county board.  He experiences pain and loss of function with writing and taking notes.  He cannot take off lids at home and he drops things all the time.  08/23/2013 VA Examination at 4.  

The February 2016 VA examiner noted that the Veteran is retired and he spends his time volunteering and participating in local politics.  He is largely sedentary.  The examiner opined that his CAD restricts him from jobs that do not allow employees with a cardiac history such as some commercial truck drivers.  

After review of the evidence of above, the Board finds that the Veteran's disability picture does not warrant referral to Director or Undersecretary for Benefits for an opinion as to whether the Veteran's service-connected disabilities preclude substantially gainful employment.  This is so as the evidence of record does not support a finding that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  In this regard, none of the examination reports or treatment records support a finding that the Veteran was or is unable to maintain substantially gainful employment due to his service-connected disabilities, to include CAD and PTSD.  The Veteran retired in 2008 following a 36-year career at a juvenile detention home.  While he has asserted that he stopped working due to symptomatology associated with his CAD, as detailed, the February 2016 VA examiner opined that this condition would only preclude work that do not allow employees with a cardiac history such as a truck driver.  There is no indication that the Veteran's supervisory employment with the juvenile detention home would be precluded due to his cardiac condition.  The Veteran initially suffered from a heart attack in 2000 and he proceeded to work for another 8 years.  A TDIU award serves an important role in ensuring that veterans who are unable to work due to their service-connected disabilities are properly compensated.  Where, however, a veteran's disabilities do not result in lost income or where legally required accommodations permit a veteran to maintain gainful employment, an award of TDIU does not serve its intended purpose.  Cantrell v. Shulkin, 28 Vet. App. 382, 396 (2017) (Lance, J., concurring).  While his CAD and PTSD symptomatology may have had a mild effect on his functional limitations that would enable him to work, the overall medical and lay evidence of record does not support a finding that the Veteran is precluded from gainful employment for which he is qualified due to his service-connected disabilities.  

Thus, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C. § 5107(b).



ORDER

Prior to June 16, 2011, a disability rating in excess of 10 percent for CAD is denied.  

From June 16, 2011, a disability rating of 30 percent rating for CAD, but no higher, is granted.

 Entitlement to a TDIU is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


